UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 11, 2016 Bank of the Ozarks, Inc. (Exact name of registrant as specified in its charter) Arkansas (State or other jurisdiction of incorporation) 0-22759 71-0556208 (Commission File Number) (IRS Employer Identification No.) 17901 Chenal Parkway, Little Rock, Arkansas (Address of principal executive offices) (Zip Code) (501) 978-2265 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): () Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On April 11, 2016, Bank of the Ozarks, Inc. (the “Company”) issued a press release announcing its financial results for the first quarter of 2016. A copy of the Company’s press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosures. See Item 2.02 Results of Operations and Financial Condition. Item 9.01 Financial Statements and Exhibits. (d)Exhibits: The following exhibit is being furnished to this current report on Form 8-K. Press Release dated April 11, 2016: Bank of the Ozarks, Inc. Announces Record First Quarter 2016 Earnings. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANK OF THE OZARKS, INC. (Registrant) Date: April 11, 2016 /s/ Greg L. McKinney Greg L. McKinney Chief Financial Officer and Chief Accounting Officer Exhibit No. Document Description Press Release dated April 11, 2016: Bank of the Ozarks, Inc. Announces Record First Quarter 2016 Earnings 3
